Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches an analog-to-digital conversion system, comprising: an analog-to-digital converter, configured to convert an analog input signal to generate a digital output signal and generate a control signal according to a state of converting the analog input signal, and a power supply, configured to provide a supply voltage to the analog-to-digital converter and change an ability of providing a supply current of the power supply according to the control signal to stabilize the supply voltage, however, the prior art fails to teach in a sampling operation, the state of converting the analog input signal is a low power consumption state, and in a conversion operation, the state of converting the analog input signal is a high power consumption state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845